Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 5 TO AMENDED AND

RESTATED MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 5 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
February 22, 2019 (this “Amendment”), by and among PARLEX 15 FINCO, LLC, a
Delaware limited liability company, (“Master Seller”), on behalf of itself and
each Series Seller, and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a
foreign banking institution (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Master Seller and Buyer are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of February 9, 2017 which amended
and restated that certain Master Repurchase Agreement, dated as of August 2,
2016, by and between Master Seller and Buyer, as amended by Amendment No. 1 to
Master Repurchase Agreement and Guaranty, dated as of March 24, 2017, as further
amended by Amendment No. 2 to Amended and Restated Master Repurchase Agreement
and Omnibus Amendment to Confirmations, dated as of October 17, 2017, as further
amended by Amendment No. 3 to Amended and Restated Master Repurchase Agreement,
dated as of October 30, 2018, and as further amended by Amendment No. 4 to
Amended and Restated Master Repurchase Agreement, dated as of November 20, 2018
(as the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”);

WHEREAS, Master Seller and Buyer have agreed to further amend certain provisions
of the Repurchase Agreement in the manner set forth herein, and Guarantor hereby
agrees to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Master Seller, Buyer and Guarantor hereby agree as follows:

SECTION 1. Repurchase Agreement Amendments. Master Seller and Buyer agree as
follows with respect to the Repurchase Agreement:

The definition of “Maximum Amount,” as set forth in Section 2(a) of the
Repurchase Agreement is hereby amended by replacing the dollar figure
“$1,100,000,000” set forth therein with the dollar figure “$1,160,000,000”.

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the date hereof (the “Amendment Effective Date”) provided that this
Amendment is duly executed and delivered by a duly authorized officer of each of
Master Seller, Buyer and Guarantor.



--------------------------------------------------------------------------------

SECTION 3. Representations. Warranties and Covenants. Seller hereby represents
and warrants to Buyer, as of the date hereof, that (i) it is in full compliance
with all of the terms and provisions set forth in each Transaction Document to
which it is a party on its part to be observed or performed, and (ii) no Default
or Event of Default has occurred or is continuing. Seller hereby confirms and
reaffirms its representations, warranties and covenants contained in each
Transaction Document to which it is a party.

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges the
execution and delivery of this Amendment by Master Seller and Buyer and
Guarantor agrees that it continues to be bound by the Guaranty notwithstanding
the execution and delivery of this Amendment and the impact of the changes set
forth herein.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the execution of this
Amendment, each (x) reference therein and herein to the “Transaction Documents”
shall be deemed to include, in any event, this Amendment, (y) each reference to
the “Repurchase Agreement” in any of the Transaction Documents shall be deemed
to be a reference to the Repurchase Agreement as amended hereby, and (z) each
reference in the Repurchase Agreement to “this Agreement”, this “Repurchase
Agreement”, “hereof’, “herein” or words of similar effect in referring to the
Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement as amended by this Amendment.

SECTION 6. No Novation, Effect of Agreement. The parties hereto have entered
into this Amendment solely to amend the terms of the Repurchase Agreement and do
not intend this Amendment or the transactions contemplated hereby to be, and
this Amendment and the transactions contemplated hereby shall not be construed
to be, a novation of any of the obligations owing by Seller, Guarantor or any of
their respective Affiliates (the “Repurchase Parties”) under or in connection
with the Repurchase Agreement or any of the other Transaction Documents. It is
the intention of each of the parties hereto that (i) the perfection and priority
of all security interests securing the payment of the Repurchase Obligations of
the Repurchase Parties under the Repurchase Agreement are preserved, (ii) the
liens and security interests granted under the Repurchase Agreement continue in
full force and effect, and (iii) any reference to the Repurchase Agreement in
any such Transaction Document shall be deemed to also reference the Repurchase
Agreement as amended by this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Seller agrees to pay and reimburse Buyer for all reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment in accordance with the
Repurchase Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

MASTER SELLER:

PARLEX 15 FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Thomas C. Ruffing

 

Name:

 

Thomas C. Ruffing

 

Title:

 

Managing Director, Head of Asset

Management

ACKNOWLEDGED AND AGREED:

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:

 

/s/ Thomas C. Ruffing

 

Name:

 

Thomas C. Ruffing

 

Title:

 

Managing Director, Head of Asset

Management

[Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement]



--------------------------------------------------------------------------------

BUYER:

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH

By:

 

/s/ Thomas Rugg

 

Name:

 

Thomas Rugg

 

Title:

 

Managing Director

By:

 

/s/ Murray Mackinnon

 

Name:

 

Murray Mackinnon

 

Title:

 

Director

[Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement]